Title: To Benjamin Franklin from Mary Stevenson, [1760–1762]
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            [1760–1762]
          
          You find I endeavoured to maintain an opinion which I imperfectly understood but I hope I shall be pardon’d when it is consider’d that the desire of obtaining intelligence and conviction was my motive. I believe I told you before that nothing had fallen under my observation to justify the opinion that men are carried to excellence in the exertion of their faculties in one direction rather than another, and I must now acknowledge that you have driven me out of every conjecture I had formed to support it.
          I hope I said nothing to deny the Equivoque of referring the expression of strength and agility to Mind when I understood that strength denotes ability; yet give me leave to observe that those who suppose men are carried to excellence by this inherent occult cause do not suppose that genius is incompatible with weakness of mind.
          Pardon me, dear Sir, for saying you would allow a distinction which you have prov’d to be erroneous. I could not have suppos’d that works of Fancy and of Judgment require such similar operations of the mind as by a discreminate view you have shewn they do.
          I knew you never contended for the sameness of intellectual power as any other than a natural endowment, for I remember you said he who exerts all his strength in one direction will move farther in that direction than if he had exerted it in several but then he will be less able to move in any other.
          I am entirely of your opinion that those who have multiplied the duties of Christianity have been its most effective Enemies, and allow me to say that I thought Ditton wrongs his cause in saying Christianity requires more than the strict discharge of moral obligation. It indeed enhances and gives us motives for the performance of moral obligation, but I know no more that it requires of us; and I believe the Gospel precepts are equally calculated to make us happy Here as Hereafter. The Yoke of Christianity is easy and it’s Burthen light; but there are those who will submit to no yoke and bear no burthen.
          I am pleased to find that you lov’d me even when you thought me abominably idle, such indulgence will make me industrious to shew my Gratitude, [two lines struck out] prove myself Dear Sir Your faithful and affectionate Servant
          
            M Stevenson.
          
        